                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF TARA CROSBY,                                              CIVIL ACTION
 L.L.C. AND CROSBY TUGS, L.L.C.,
 AS THE OWNERS AND OWNERS PRO                                               NO. 17-5391
 HAC VICE OF THE M/V CROSBY
 COMMANDER AND HER CARGO,                                                   SECTION M (4)
 ENGINES, TACKLE, GEAR
 APPURTENANCES, ETC., IN REM,
 PETITIONING FOR THE
 EXONERATION FROM AND/OR
 LIMITATION OF LIABILITY
                                                    ORDER

        Before the Court is claimants Joseph Hebert and Robert Pitre’s motion to bifurcate. 1

Claimants request that the Court bifurcate the trial in this way: (1) a jury trial on claimants’ Jones

Act and general maritime law claims, and (2) a bench trial on the limitation of liability action

filed by Crosby Tugs, L.L.C. and Tara Crosby, LLC (collectively, “Crosby”). No opposition

was filed. 2 Having considered claimants’ memorandum, the record, and the applicable law,

        IT IS ORDERED that the motion is GRANTED. Courts in the Fifth Circuit typically

follow a two-tiered procedure in which claimants’ Jones Act and other general maritime law

claims are tried to a jury, and the limitation of liability question is tried by the judge. See, e.g.,

Brister v. A.W.I., Inc., 946 F.2d 350, 353 (5th Cir. 1991); In re Marquette Transp. Co. Gulf-

Inland, LLC, 2014 WL 6389978, at *4-5 (E.D. La. Nov. 13, 2014); In re L.L.P. & D. Marine,

Inc., 1997 WL 563999, at *2-3 (E.D. La. Sept. 8, 1997). This “preserve[s] the Jones Act right to

jury trial in limitation of liability proceedings.” In re L.L.P. & D., 1997 WL 563999, at *2.

Accordingly, the Court “will follow the procedure adopted by other district courts and bifurcate


        1
           R. Doc. 151.
        2
           The motion was discussed at the status conference on October 9, 2019. Crosby did not express opposition
to this kind of bifurcation. Third-party defendant Tetra Technologies, Inc. did note that it has asserted that the
claims against it are based solely on general maritime law and thus do not belong before a jury. See R. Doc. 153 at
42-43. This issue, however, is not now before the Court.
trial here.” In re Crescent Energy Servs, LLC, 2015 WL 7574771, at *4 (E.D. La. Nov. 25,

2015) (quoting In re Marquette Transp., 2014 WL 6389978, at *5). The Court will try all issues

to the jury except those pertaining to limitation of liability, and concurrently conduct a bench

trial on the limitation issue based on the record from the jury trial, supplemented as needed by

the parties. See Brister, 946 F.2d at 353.



       New Orleans, Louisiana, this 11th day of December, 2019.



                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
